Relator appeals from an order of the County Court dismissing *758a writ of habeas corpus and remanding him to the custody of the warden of Clinton Prison. On May 28, 1925, relator was convicted of the crime of robbery in the first degree and sentenced to imprisonment in the State Prison at Sing Sing under an indeterminate sentence, the maximum of which was twenty years and the minimum, ten. While serving such sentence in the State Prison at Auburn, relator on the 21st day of November, 1927, was convicted of an attempt to escape from the prison in which he was serving his sentence and he was thereupon sentenced to imprisonment in the State Prison for a term of fourteen years such sentence to begin at the expiration of all previous sentences. Order unanimously affirmed. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.